Title: Memorandum to Thomas Jefferson, [14 April] 1803
From: Madison, James
To: Jefferson, Thomas


[14 April 1803]

1t. Quer. if the laws give any authority at present beyond the limits of the U. S?
2 “This Mission having reference to the Commerce”—may repell, more than the expression used, the criticism of illicit principal objects of the measure.
3 “including the fish”
4. if practicable he might note occasionally the variations of the Needle.

 

   
   RC (DLC: Jefferson Papers). Undated. Docketed by Jefferson, “Apr. 14. 1803. / mr. Madison’s notes on the instrns. to Capt. Lewis.” Although Jefferson’s final instructions to Meriwether Lewis regarding the forthcoming expedition to explore the West were dated 20 June 1803, he enclosed a draft, which he had shown to others besides JM, in a 27 Apr. 1803 letter to Lewis (Donald Jackson, ed., Letters of the Lewis and Clark Expedition, with Related Documents, 1783–1854 [Urbana, Ill., 1962], pp. 32–34, 34–36, 44, 61–66).


